Citation Nr: 1515739	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for herpes simplex.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.

6.  Entitlement to service connection for a psychiatric disorder, to include explosive personality and adjustment disorder with depressed mood.

7.  Entitlement to a compensable evaluation for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before a Veterans Law Judge of the Board on a July 2010 VA Form 9.  The Veteran was scheduled for a hearing in December 2013 and was notified via letter dated in November 2013.  In November 2013, VA received notification from the Veteran's representative that the Veteran was incarcerated and would not be attending his hearing before the undersigned.  The Veteran has not requested that his hearing be rescheduled.  As such, the Board finds that the request for a hearing has been withdrawn and adjudication is proper.

In a statement dated in January 2015, the Veteran claimed entitlement to service connection for a bilateral knee condition and lower back condition.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension, service connection for a psychiatric disorder, to include explosive personality and adjustment disorder with depressed mood, and entitlement to a compensable evaluation for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1994 RO rating decision denied the appellant's claims of entitlement to service connection for hypertension, herpes simplex, diabetes mellitus, and pes planus.  The appellant was notified but did not perfect an appeal of the decision.

2.  Evidence received since August 1994 RO decision is new and material with regard to the claim of entitlement to service connection for hypertension because it raises a reasonable possibility of substantiating the claim.

3.  Evidence received since August 1994 RO decision is new; however, it is not material to the issues of entitlement to service connection for herpes simplex, diabetes mellitus, and pes planus because it does not raise a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The August 1994 RO rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the August 1994 RO decision, with regard to the claim of entitlement to service connection for hypertension, is new and material; therefore, this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3.  Evidence received since the August 1994 RO decision, with regard to the claims of entitlement to service connection for herpes simplex, diabetes mellitus, and pes planus, is not new and material; therefore, these claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2008, prior to the decision on appeal.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been associated with the claims file.  All adequately identified, relevant, and available private treatment records for which the Veteran has provided authorization for VA to obtain have been associated with the claims file.  The Veteran identified treatment by Dr. E.J. at Family Urgent Care and provided authorization for VA to obtain the records on his behalf.  VA made two requests for records regarding the Veteran and notified the Veteran in November 2008 that a response had not been received.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applications to Reopen

An August 1994 RO rating decision denied the Veteran's claims of entitlement to service connection for hypertension, herpes simplex, diabetes mellitus, and pes planus.  The Veteran was notified of the decision in August 1994 but did not perfect an appeal.

The evidence before the VA at the time of the August 1994 RO rating decision consisted of the Veteran's service treatment records, private treatment records and a report of a VA examination dated in June 1994.  The VA examination report revealed a diagnosis of labile hypertension and bilateral pes planus.

The Veteran's claim of entitlement to service connection for diabetes was denied on the basis that it was not shown in service or within one year after separation from service.

The Veteran's claim of entitlement to service connection for hypertension was denied on the basis that the service treatment records did not verify hypertension, post service records did not reveal hypertension within one year following service, and the VA examiner found that the Veteran had labile hypertension for about 10 years but had not been on medication and found that the Veteran did not have hypertension.

The claims of entitlement to service connection for herpes simplex and pes planus were denied on the basis that the service treatment records did not reveal the disorders. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Additional evidence was not received within one year of the August 1994 RO rating decision and the Veteran did not perfect an appeal.  Thus, the RO rating decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in July 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

With regard to the issue of entitlement to service connection for hypertension, the VA examination in June 1994 revealed a diagnosis of labile hypertension and the rating decision denied the claim indicating that there was no confirmed diagnosis of hypertension.  The records of the Veteran's treatment at the Suffolk County Jail reveal that the Veteran was prescribed Enalapril (Vasotec), a medication used to treat high blood pressure.  As this evidence indicates that the Veteran may have a current diagnosis of hypertension, the evidence is both new and material.  Therefore, the claim of entitlement to service connection for hypertension is reopened.  

With regard to the issues of entitlement to service connection for herpes simplex, diabetes mellitus, and pes planus, additional evidence was received and associated with the claims file; however, this new evidence is not material to the Veteran's claims.  The new evidence includes treatment records from the Suffolk County Jail that identify that the Veteran was treated for diabetes mellitus.  A VA treatment record indicates that the Veteran complained of flat feet.  However, this evidence does not indicate any relationship between the Veteran's diabetes mellitus and the Veteran's active service.  The new records do not discuss the Veteran's herpes simplex or pes planus.

As the new evidence is not material to the issues of entitlement to service connection for herpes simplex, diabetes mellitus, and pes planus, the application to reopen these claims is denied.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for hypertension is granted.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for herpes simplex is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for diabetes mellitus is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for pes planus is denied.



REMAND

Review of the claims file reveals that the Veteran has received treatment at VA.  On remand, attempt to obtain and associate with the claims file records of the Veteran's treatment from VA dated since July 2008.  38 C.F.R. § 3.159.

As noted above, the Veteran's treatment at the Suffolk County Jail reveals a prescription for Enalapril (Vasotec).  It is unclear whether the Veteran has a current diagnosis of hypertension.  In addition, service treatment records reveal a note that the Veteran's blood pressure was to be followed.  As such, the Veteran must be afforded a VA medical examination regarding hypertension.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's VA treatment records reveal a diagnosis of adjustment disorder with depressed mood.  A July 2008 VA psychotherapy treatment note indicates that the Veteran reported that he had an eventless career in the military.  The source of the Veteran's trauma was reported that he indicated that he pulled a couple of bodies out of a helicopter crash after being the water for a few days.  As there the Veteran has a current diagnosis of a psychiatric disorder and as there is an indication that the Veteran's psychiatric disorder may be related to the Veteran's active service, a VA examination is necessary. 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination regarding the severity of his pseudofolliculitis barbae in January 2009.  The Veteran's representative reported in March 2015 that as the exam is more than three years old they do not believe that the exam would show what the Veteran is currently experiencing.  As the examination is more than six years old and as the Veteran's representative indicates that the condition may be more severe since the prior examination, a VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran that are dated since July 2008.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from psychiatric disorder that is related to his active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current hypertension disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from hypertension that is related to his active service or is proximately due to or been chronically worsened by his psychiatric disorder. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, provide the Veteran with a VA examination to determine the current nature and extent of the Veteran's pseudofolliculitis barbae (PFB).  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail, to include the percentage of exposed and non-exposed skin involved with the PFB.  All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


